i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00212-CV

                                               Ron RAY,
                                               Appellant

                                                    v.

                          BEXAR COUNTY APPRAISAL DISTRICT and
                              Bexar County Appraisal Review Board,
                                           Appellees

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-09052
                            Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 9, 2008

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on February 27, 2008. Because appellant did not file

a motion for new trial, motion to modify the judgment, motion for reinstatement, or request for

findings of fact and conclusions of law, the notice of appeal was due to be filed on March 28, 2008.

See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal was due on

April 14, 2008. See TEX. R. APP. P. 26.3. Appellant filed his notice on appeal on March 31, 2008.
                                                                                        04–08-00212-CV

Although appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3,

he did not file a motion for extension of time.

        A motion for extension of time is necessarily implied when an appellant, acting in good faith,

files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace period

provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); Dimotsis v. State Farm

Lloyds, 966 S.W.2d 657, 657 (Tex. App.–San Antonio 1998, no pet.) (stating same under current

Rule 26). However, the appellant must offer a reasonable explanation for failing to file the notice

of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C). Therefore, on May 27,

2008, we ordered appellant to show cause in writing why this appeal should not be dismissed for

lack of jurisdiction. Our order also cautioned appellant that if he did not respond within the time

provided, the appeal would be dismissed. See TEX. R. APP. P. 42.3(c). Appellant has not responded

to our order; therefore, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a),

(c).

                                                        PER CURIAM




                                                  -2-